Citation Nr: 9900390	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-28 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1954 to February 
1958.

This appeal comes to the Board of Veterans Appeals (Board) 
from a September 1994 RO rating decision that denied service 
connection for emphysema as secondary to the veterans 
service-connected inactive pulmonary tuberculosis.


REMAND

In a report dated in June 1994, Arthur S. Jenkins, M.D., 
opines that the veterans service-connected inactive 
pulmonary tuberculosis may have contributed to his emphysema.  
The reasons and bases for this opinion are not included in 
the report.  Dr. Jenkins reasoning for this opinion is 
relevant to the veterans claim for service connection for a 
respiratory disorder, and should be obtained.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Veterans Appeals has held that 
secondary service connection may be granted for a non-
service-connected disability based on aggravation when it is 
proximately due or the result of a service-connected 
disorder, but only to that degree over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In February 1998, the veteran 
underwent a VA examination to determine the nature and extent 
of any respiratory disorders.  The examiner found severe 
obstructive airways disease, some of which may have been 
caused by the service-connected inactive pulmonary 
tuberculosis.  This report is inadequate to adjudicate the 
veterans claim for service connection for this disorder, and 
it should be returned to the examiner who conducted the 
examination for the preparation of an addendum that includes 
a more detailed explanation as to the etiology of the 
veterans obstructive lung disease.  38 C.F.R. § 4.70 (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  After obtaining any needed release 
form from the veteran, the RO should 
obtain a report from Dr. Jenkins that 
includes reasons and bases for his 
opinion in the June 1994 letter that the 
veterans service-connected inactive 
pulmonary tuberculosis may have 
contributed to his current obstructive 
lung disease.

2.  The report of the veterans February 
1998 VA examination should be returned to 
the examiner for preparation of an 
addendum to the report that includes an 
opinion as to the etiology of the 
obstructive lung disease, including an 
opinion as to whether it is at least as 
likely as not that the veterans service-
connected inactive pulmonary tuberculosis 
caused the obstructive lung disease or 
increased the level of disability of this 
disease.  If the service-connected 
inactive pulmonary tuberculosis 
aggravated the obstructive lung disease, 
the level of disability attributable to 
such aggravation should be reported, that 
is the degree of disability over and 
above the degree of disability existing 
prior to the aggravation.  The examiner 
should support the opinion/s by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to 
preparation of the addendum.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination, 
including all indicated studies.

3.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, a 
supplemental statement of the case should 
be sent to him and the representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
